Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 2, 2014

                                    No. 04-14-00255-CV

                                       Andres BUENO,
                                          Appellant

                                              v.

                                 MELISSA HERNANDEZ,
                                       Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 13-03-52114-CV
                       Honorable Richard C. Terrell, Judge Presiding

                                       ORDER
       On August 29, 2014, this court issued an opinion in this appeal. A motion for rehearing
or en banc reconsideration was due on September 15, 2014. See TEX. R. APP. P. 49.1, 49.7. A
motion for extension of time to file a motion for rehearing is due not later than September 30,
2014. See id. R. 49.8.
       On September 23, 2014, Appellee Melissa Hernandez filed a motion for en banc
reconsideration, but she did not concurrently file a motion for extension of time. On September
25, 2014, Appellee filed a motion for extension of time to file the motion for en banc
reconsideration.
       Appellee’s motion for extension of time to file Appellee’s motion for en banc
reconsideration is GRANTED. See id. Appellee’s motion is deemed timely filed.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court